                   1     Larry O. Folks, #012142
                         FOLKS HESS KASS, PLLC
                   2     Suite 1140
                         1850 North Central Avenue
                   3     Phoenix, AZ 85004
                         Telephone: (602) 256-5906
                   4     Facsimile: (602) 256-9101
                         E-mail: folks@folkshesskass.com
                   5     Attorneys for JPMorgan Chase Bank, N.A.
                   6

                   7                          IN THE UNITED STATES BANKRUPTCY COURT

                   8                              IN AND FOR THE DISTRICT OF ARIZONA
                   9
                         In re:                                              Chapter 11 Proceeding
                  10

                  11     BOB BONDURANT SCHOOL OF HIGH                        Case No. 2:18-120041-BKM
                         PERFORMANCE DRIVING, INC.,
                  12                                                         OBJECTION OF CHASE BANK TO
                                         Debtor and Debtor-In-Possession.    DEBTOR’S EXPEDITED MOTION
                  13                                                         FOR INTERIM AND FINAL
                                                                             ORDERS (I) AUTHORIZING
                  14                                                         DEBTOR TO OBTAIN POST-
                                                                             PETITION SECURED FINANCING;
                  15                                                         AND (II) GRANTING SECURITY
                                                                             INTERESTS AND LIENS TO
                  16                                                         DEBTOR-IN-POSSESSIO LENDER
                                                                             AND RELATED RELIEF
                  17                                                         PURSUANT TO 11 U.S.C. §364

                  18                                                         Hearing:
                                                                             Date: February 13, 2019
                  19                                                         Time: 2:30 p.m.
                                                                             Place: Courtroom 7a01
                  20                                                         United States Bankruptcy Court
                                                                             230 N. First Avenue, Phoenix, AZ
                  21                                                         85003

                  22                                                         [Relates To Docket Entry No. 146]

                  23              JPMorgan Chase Bank, N.A., a secured creditor of the Bob Bondurant School of High
                  24     Performance Driving, Inc., the debtor and debtor-in-possession in the above-captioned proceeding
                  25
                         (“Debtor”), by and through its undersigned counsel, hereby opposes (this “Objection”) the
                  26
                         Debtor’s Expedited Motion For Interim And Final Orders (I) Authorizing Debtor To Obtain Post-
                  27
                         Petition Financing; And (II) Granting Security Interests And Liens To Debtor-In-Possession
                  28
FOLKS HESS KASS,           05-86718.01
      PLLC
  ATTOR NE YS A T L AW
       PHOENI X
             Case 2:18-bk-12041-BKM               Doc 151 Filed 02/11/19 Entered 02/11/19 10:11:08            Desc
                                                   Main Document    Page 1 of 14
                    1     Lender And Related Relief Motion For Authority To Incur Debt Pursuant To 11 U.S.C. §364
                    2     [Docket No. 146] (the “DIP Financing Motion”) which has been set for hearing on an emergency
                    3
                          basis on Wednesday, February 13, 2019, at 2:30 p.m. (the “Emergency DIP Financing
                    4
                          Hearing”). This Response is submitted pursuant to 11 U.S.C. §364, Bankruptcy Rule 4001 and
                    5
                          is supported by the following Memorandum of Points and Authorities. Due to the emergency
                    6

                    7     nature of the relief sought, Chase Bank and its legal counsel (who will have had 3 business days

                    8     notice of the DIP Financing Motion prior to the Emergency Financing Hearing) has had

                    9     insufficient time, and lacks of sufficient information, to be able to fully respond to the DIP
                   10     Financing Motion. As a result, Chase Bank reserves all of its rights to address the DIP Financing
                   11
                          Motion in greater detail at the Emergency Financing Hearing, and to file supplemental pleadings
                   12
                          in opposition to the relief sought prior to any final hearing to consider the DIP Financing Motion.
                   13
                                  RESPECTFULLY SUBMITTED this 11th day of February, 2019.
                   14

                   15                                                       FOLKS HESS KASS, PLLC

                   16
                                                                            By /s/ Larry O. Folks
                   17                                                         Larry O. Folks
                                                                              Suite 1140
                   18                                                         1850 North Central Avenue
                                                                              Phoenix, AZ 85004
                   19                                                         Attorneys for Chase Bank

                   20                            MEMORANDUM OF POINTS AND AUTHORITIES

                   21             I.      INTRODUCTORY STATEMENT

                   22             Bankruptcy Code §364(d) imposes a heavy burden of proof upon the Debtor to “prime”
                   23     Chase Bank’s lien as is sought by the DIP Financing Motion. The Debtor must prove both: (1)
                   24
                          that the Debtor has exhausted all other options and is unable to obtain the DIP financing otherwise
                   25
                          (meaning on less drastic terms) than imposing a “priming lien” upon Chase Bank’s collateral; and
                   26
                          (2) that Chase Bank’s lien interest in its collateral will be adequately protected after the DIP loan
                   27

                   28     closes and the “priming” lien is imposed upon the subject collateral. The Debtor’s DIP Financing
FOLKS HESS KASS , PLLC      05-86718.01
   ATTOR NE YS A T L AW
        PHOENI X

              Case 2:18-bk-12041-BKM                              2
                                                  Doc 151 Filed 02/11/19  Entered 02/11/19 10:11:08                 Desc
                                                   Main Document    Page 2 of 14
                    1     Motion and supporting Declaration fail to provide evidence to meet the required burden and, as a
                    2     result, the DIP Financing Motion must be denied.
                    3
                                  More specifically, Chase Bank objects to the relief sought by the DIP Financing Motion,
                    4
                          because the Debtor has not, and cannot, carry its heavy burden pursuant to Bankruptcy Code
                    5
                          §364(d)(1) and (2) to establish BOTH that granting Arlington Street Investments, LLC (the “DIP
                    6

                    7     Lender”) a priming lien (the “DIP Priming Lien”) on substantially all of the Debtor’s personal

                    8     property business assets (the “DIP Collateral”) senior to Chase Bank’s lien on the DIP Collateral

                    9     is: (1) the only means for the Debtor to obtain the requested $675,000.00 debtor-in-possession
                   10     loan (the “DIP Loan”); and (2) that, if approved, Chase Bank’s subordinated lien interest in the
                   11
                          DIP Collateral will be adequately protected. 11 U.S.C. §364(d)(1) and (2).
                   12
                                  The only evidence submitted by the Debtor in support of its DIP Financing Motion is a
                   13
                          Declaration Of Timothy H Shaffer [Docket No. 150] (the “Shaffer Declaration”) who is the
                   14

                   15     court-appointed Chief Restructuring Officer of the Debtor (the “CRO”). The Shaffer Declaration

                   16     does not include the required factual evidence to prove that, in fact, exhaustive efforts were made

                   17     to obtain DIP Financing on terms which do not require “priming” Chase Bank’s lien. In addition,
                   18
                          of more significance, the Debtor has failed to provide an appraisal or any admissible evidence of
                   19
                          the value of the DIP Collateral. This is a critical omission, because the parties agree that before
                   20
                          the DIP Loan closes, there is an “equity cushion” adequately protecting Chase Bank’s lien
                   21
                          meaning that as things stand, even if the Debtor is liquidated, Chase Bank will be paid in full. The
                   22

                   23     only objective means to establish that Chase Bank’s lien position will remain the same position

                   24     after the DIP Loan closes and be adequately protected is if the value of the DIP Collateral equals
                   25     or exceeds both the $675,000 DIP Loan balance and the approximate $150,000.00 due under the
                   26
                          Chase Bank Loan. Neither the DIP Financing Motion nor the Shaffer Declaration reference a
                   27
                          professional appraisal of the DIP Collateral. In addition, the CRO is not a Certified Appraiser nor
                   28
FOLKS HESS KASS , PLLC      05-86718.01
   ATTOR NE YS A T L AW
        PHOENI X

              Case 2:18-bk-12041-BKM                              3
                                                  Doc 151 Filed 02/11/19  Entered 02/11/19 10:11:08                Desc
                                                   Main Document    Page 3 of 14
                    1     even an owner of the DIP Collateral qualified to testify as to its value under the Federal Rules of
                    2     Evidence. Therefore, the only evidence before the Court is a bald assertion that Chase Bank is
                    3
                          secured by an equity cushion and that simply is not sufficient to grant the “priming lien” sought
                    4
                          by the DIP Financing Motion. Without this critical information, for all Chase Bank, the Court or
                    5
                          anyone else knows, Chase Bank could be immediately converted from an oversecured creditor to
                    6

                    7     an undersecured (or even wholly undersecured creditor) the moment the DIP Loan is approved

                    8     and that simply is not permissible and the Debtor must prove that won’t be the case.

                    9             II.     FACTUAL BACKROUND
                   10             1.      On October 2, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for
                   11
                          relief under Chapter 11 of the United States Bankruptcy Code located at 11 U.S.C. §101 et. seq.
                   12
                          (the “Bankruptcy Code”).
                   13
                                  2.      Prior to the Petition Date, Chase Bank entered into a revolving line of credit loan
                   14

                   15     with the Debtor with a maximum credit limit of $150,000.00 (the “Loan”).

                   16     DESCRIPTION OF CHASE BANK’S LOAN DOCUMENTS AND THE COLLATERAL
                                                 SECURING ITS LOAN
                   17
                                  3.      On July 28, 2011, the Debtor, executed and delivered to Chase Bank a Promissory
                   18

                   19     Note evidencing a line of credit with a maximum credit limit of $150,000.00 (collectively, the

                   20     “Note”). A true and accurate copy of the Note is attached hereto as Exhibit 1 and is herein
                   21     incorporated herein by this reference.
                   22
                                  4.      The Additional Terms of the Note that the Debtor executed and delivered to Chase
                   23
                          Bank serve as a Security Agreement (the “Security Agreement”) which has pledged a security
                   24
                          interest in and first-priority lien upon the majority of the Debtor’s personal property business
                   25

                   26     assets (the “Business Assets”).

                   27             5.      On August 2, 2011, Chase Bank filed a UCC-1 financing statement with the

                   28     Secretary of State of Arizona as Instrument No. 2011-16589553 (the “UCC-1 Financing
FOLKS HESS KASS , PLLC      05-86718.01
   ATTOR NE YS A T L AW
        PHOENI X

              Case 2:18-bk-12041-BKM                              4
                                                  Doc 151 Filed 02/11/19  Entered 02/11/19 10:11:08               Desc
                                                   Main Document    Page 4 of 14
                    1     Statement”) which identifies Chase Bank’s lien upon the Business Assets specifically as all
                    2     “Inventory”, “Chattel Paper”, “Accounts”, “Equipment” and “General Intangibles” and all
                    3
                          “Proceeds” thereof as defined by the Uniform Commercial Code as enacted in Arizona (the
                    4
                          “UCC”) (hereinafter, the “Chase Bank Collateral”). Chase Bank’s act of filing the UCC-1
                    5
                          Financing Statement with the Secretary of State of Arizona perfected its first-priority lien upon
                    6

                    7     the Chase Bank Collateral. A true and accurate copy of the UCC-1 Financing Statement is

                    8     attached hereto as Exhibit 2 and is herein incorporated by this reference.

                    9             6.      Although the Debtor has made allegations about the scope of Chase Bank’s lien,
                   10     it doesn’t contest that the bank holds a first-priority lien upon certain of the Debtor’s Business
                   11
                          Assets. See, the Debtor’s DIP Financing Motion at Paragraph 5. Furthermore, as of the Petition
                   12
                          Date, the Debtor and Chase Bank agree that the bank’s lien upon the DIP Collateral was and
                   13
                          remains oversecured.
                   14

                   15             7.      As of the Petition Date, the loan balance due to Chase Bank was comprised of: (i)

                   16     $149,813.25 of unpaid principal; and (ii) $742.38 of accrue and unpaid interest for a total of

                   17     $149,813.25 (the “Loan Balance”).
                   18
                                  8.      Chase Bank was not consulted with by the Debtor concerning the proposed DIP
                   19
                          Loan or relief sought by the DIP Financing Motion prior the emergency relief being sought.
                   20
                                                         THE PROPOSED FINANCING
                   21
                                  9.      The Debtor’s DIP Financing Motion contains a dearth of information, and no
                   22

                   23     admissible evidence, of any kind with respect to the Debtors efforts to locate financing on less

                   24     drastic terms. What is clear, however, is that the Debtor is seeking enter into the $675,000.00 DIP
                   25     Loan pursuant to Bankruptcy Code Section 364(d) secured by a first-priority “priming” lien upon
                   26
                          all of the Debtor’s Business Assets and to subordinate Chase Bank’s currently oversecured lien
                   27

                   28
FOLKS HESS KASS , PLLC      05-86718.01
   ATTOR NE YS A T L AW
        PHOENI X

              Case 2:18-bk-12041-BKM                              5
                                                  Doc 151 Filed 02/11/19  Entered 02/11/19 10:11:08               Desc
                                                   Main Document    Page 5 of 14
                    1     to the DIP Lien with no evidence of the value of the Business Assets to establish what Chase
                    2     Bank’s lien position will be after the DIP Loan is granted.
                    3
                            CHASE BANK’S LEGAL OPPOSITION TO APPROVAL OF THE DIP FINANCING
                    4                     MOTION AND THE PROPOSED DIP LOAN

                    5               10.   Chase Bank first opposes the DIP Financing Motion on the procedural basis that it

                    6     fails to satisfy the express requirements of Bankruptcy Rule 4001(c). Therefore, the Court should
                    7
                          make an initial preliminary determination concerning whether, or not, to even consider the DIP
                    8
                          Financing Motion at the Emergency DIP Financing Hearing. In particular, Bankruptcy Rule
                    9
                          4001(c)(1)(A) provides that a motion for authority to obtain post-petition credit shall be
                   10
                          accompanied by a copy of the credit agreement. In this case, although the DIP Financing Motion
                   11

                   12     does attach a DIP Loan Term Sheet, it does not satisfy the requirement of Bankruptcy Rule

                   13     4001(c)(1)(A) requirement that the Debtor submit the actual proposed credit agreement to
                   14     document the terms of the DIP Loan.
                   15
                                12.       Second, Chase Bank opposes the DIP Financing Motion, because the Debtor has
                   16
                          not submitted sufficient evidence that the Debtor will suffer “immediate and irreparable harm” as
                   17
                          is required to entitle the Debtor to obtain an interim post-petition loan without a Final Hearing as
                   18

                   19     is required Bankruptcy Rule 4001(c)(2). Other than assertions in the DIP Financing Motion that

                   20     the funds are needed to bring their landlord’s payments current and to fund operational breathing

                   21     room there are no concrete facts asserted such as facing immediate eviction or closure of the
                   22     business to justify granting the relief requested on an interim basis pursuant to Local Bankruptcy
                   23
                          Rule 4001-4(c). In short, there is no basis for this Court to grant the Debtor’s requested emergency
                   24
                          relief.
                   25
                                13.       Third, Chase Bank opposes the DIP Financing Motion, because it fails to
                   26
                   27     satisfy the requirements of Bankruptcy Code §364.

                   28               Bankruptcy Code §364(c) provides—
FOLKS HESS KASS , PLLC      05-86718.01
   ATTOR NE YS A T L AW
        PHOENI X

              Case 2:18-bk-12041-BKM                              6
                                                  Doc 151 Filed 02/11/19  Entered 02/11/19 10:11:08                Desc
                                                   Main Document    Page 6 of 14
                    1             If the trustee is unable to obtain unsecured credit allowable under section 503(b)(1) of
                                  this title as an administrative expense, the court, after notice and a hearing may authorize
                    2             the obtaining of credit, or the incurring of debt—
                    3
                                  (1)     with priority over any or all administrative expenses of the kind specified in
                    4             section 503(b) or 507(b) of this title;

                    5             (2)      secured by a lien on property of the estate that that is not otherwise subject to a
                                  lien; or
                    6

                    7             (3)       secured by a junior lien on property of the estate that is subject to a lien.

                    8     11 U.S.C. §364(c).

                    9             The Bankruptcy Code contemplates that if post-petition borrowing is necessary, debtors-
                   10     in-possession should pursue such loans, first, as unsecured loans; second, as unsecured loans with
                   11
                          priority over administrative claims; third, as secured loans with a lien on unencumbered property;
                   12
                          and fourth, as secured loans with a lien junior to an existing lien. The Debtor has not shown by
                   13
                          convincing evidence that it has exhausted all of these options. The only evidence submitted to
                   14

                   15     the Court in support of the DIP Financing Motion is the Shaffer Declaration. The Schaffer

                   16     Declaration, however, only makes a cursory statement that the Debtor has been unable to obtain

                   17     financing in the form of unsecured credit allowable under Bankruptcy Code §503(b)(1) as an
                   18     administrative expense or solely in exchange for the grant of a special administrative expense
                   19
                          priority pursuant to Bankruptcy Code §364(c)(1). There is no detail of the efforts made and no
                   20
                          explanation of whether the Debtor even explored granting the DIP Lender a lien on collateral less
                   21
                          than all of the Debtor’s Business Assets. See, the Shaffer Declaration at ¶9. Instead, of explaining
                   22

                   23     why the DIP Loan couldn’t be obtained by affording the DIP Lender other safeguards in the form

                   24     of §§503(b)(1), 503(b), 507(b), 364(c)(2) and (c)(3) protections, the Debtor simply asserts that

                   25     isn’t possible.
                   26
                   27

                   28
FOLKS HESS KASS , PLLC      05-86718.01
   ATTOR NE YS A T L AW
        PHOENI X

              Case 2:18-bk-12041-BKM                                 7
                                                     Doc 151 Filed 02/11/19  Entered 02/11/19 10:11:08                  Desc
                                                      Main Document    Page 7 of 14
                    1             Additionally, the Debtor’s request that the DIP Loan be given superiority status to
                    2     “prime”/subordinate Chase Bank’s currently oversecured lien is not supported by the evidence
                    3
                          before the Court:
                    4
                                  Bankruptcy Code §364(d)(1) provides—
                    5
                                  The court, after notice and a haring, may authorize the obtaining of credit or the
                    6             incurring of debt secured by a senior or equal lien on property of the estate that is subject
                    7             to a lien only if—

                    8             (A)     the trustee is unable to obtain such credit otherwise; and

                    9             (B)     there is adequate protection of the interest of the holder of the lien on the
                                          property of the estate on which such senior or equal lien is proposed to be
                   10                     granted.
                   11
                           11 U.S.C. §364(d)(1) (emphasis added).
                   12
                                  Even if the Court accepts the testimony of the Shaffer Declaration that the Debtor simply
                   13
                          cannot obtain the DIP Loan without priming Chase Bank’s lien, there is no evidence before the
                   14

                   15     Court to meet the second (and also mandatory) prong of §364(d)(1)(B) that Chase Bank’s lien

                   16     will be afforded adequate protection after the DIP Loan closes. Currently, the Chase Bank Loan

                   17     is oversecured. There has been no appraisal, nor any other evidence submitted in the Shaffer
                   18
                          Declaration, or elsewhere, of what the value of the DIP Collateral is to allow Chase Bank, or the
                   19
                          Court, to conclude what Chase Bank’s collateral position will be after the DIP Lien is in place.
                   20
                          Also, no form of adequate protection to Chase Bank is offered by the DIP Financing Motion or
                   21
                          form of Order presented at all.
                   22

                   23             Bankruptcy Code §364(d) permits the Court to authorize a debtor to obtain senior secured

                   24     debt only if, among other requirements “there is adequate protection of the interest” of existing
                   25     interest holders. Section 364(d)(2) places the burden of establishing adequate protection of
                   26
                          existing lienholders’ interests on the party requesting the post-petition financing. Here, as
                   27
                          discussed above, the Debtor fails to explain or substantiate how the terms or effect of the proposed
                   28
FOLKS HESS KASS , PLLC      05-86718.01
   ATTOR NE YS A T L AW
        PHOENI X

              Case 2:18-bk-12041-BKM                              8
                                                  Doc 151 Filed 02/11/19  Entered 02/11/19 10:11:08                 Desc
                                                   Main Document    Page 8 of 14
                    1     DIP Loan will adequately protect the existing interest in the DIP Collateral, beyond a cursory
                    2     claim that here exists additional equity beyond the value of the existing lien interests with no
                    3
                          support whatsoever.
                    4
                                  Under the facts and circumstances of the case, whether or not the terms and conditions of
                    5
                          the proposed DIP Loan are sufficient to adequately protect existing interests is highly
                    6

                    7     questionable, and the Debtor has failed to offer sufficient basis at this time. There is no plan on

                    8     file that would reveal how the DIP Financing is intended to rehabilitate the Debtor and protect the

                    9     interests of all parties in the case. Furthermore, although a budget has been submitted and
                   10     arguments made that the DIP Loan will keep the organization afloat, no exit strategy has been
                   11
                          proposed such as a firm signed asset purchase agreement for the business to allow creditors or the
                   12
                          Court to conclude that the DIP Loan will simply keep the lights on for awhile for failure of the
                   13
                          business down the road. Absent actual proof of real and adequate protection, as well as adequate
                   14

                   15     justification for the amount and proposed use of the requested funds, the DIP Financing Motion

                   16     should be denied.

                   17             As discussed above, the DIP Financing Motion is a priming request, subject to an elevated
                   18
                          level of scrutiny. In re First South Savings Assoc., 820 F.2d 700, 710 (5th Cir. 1987)(“Given the
                   19
                          fact that super priority financing displaces liens on which creditors have relied in extending credit,
                   20
                          a court that is asked to authorize such financing must be particularly cautious when assessing
                   21
                          whether the creditors so displaced are adequately protected”); In re Seth Co., 281 B.R. 150, 153
                   22

                   23     (Bankr. D. Conn. 2002)(“the ability to prim an existing lien is extraordinary…”).

                   24             While the focus of any DIP financing analysis is centered on the “adequate protection”
                   25     granted to current creditors, bankruptcy courts have consistently applied a three factor approach
                   26
                          analysis of DIP financing requests, especially those that seek to prime another party’s position:
                   27
                                  However, we believe that the Debtors must nevertheless sustain the burden of
                   28             establishing the following before we could approve the Stipulations in issue:
FOLKS HESS KASS , PLLC      05-86718.01
   ATTOR NE YS A T L AW
        PHOENI X

              Case 2:18-bk-12041-BKM                              9
                                                  Doc 151 Filed 02/11/19  Entered 02/11/19 10:11:08                  Desc
                                                   Main Document    Page 9 of 14
                    1
                                  (1) They are unable to obtain unsecured credit per 11 U.S.C. §364(b), i.e., by allowing a
                    2             lender only an administrative claim per 11 U.S.C. §503(b)(1)(A);
                    3
                                  (2) The credit transaction is necessary to preserve the assets of the estate; and
                    4
                                  (3) The terms of the transaction are fair, reasonable, and adequate, given the
                    5             circumstances of the debtor-borrower and the proposed lender.
                    6             In re Crouse, 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987). Here, the Debtor has failed to
                    7
                          satisfy these “three requisite elements”. Id. at 550.
                    8
                                  First the Debtor has made no showing regarding efforts made to secure additional
                    9
                          financing. The Shaffer Declaration merely alleges that “the Debtor has been unable to procure
                   10
                          DIP financing in the appropriate amount from any source other than the DIP Lender. See, the
                   11

                   12     Shaffer Declaration at ¶12. Generalized statements and unsubstantiated efforts are insufficient to

                   13     satisfy the Debtor’s burden.
                   14             Second, the Debtor has failed to show that the requested financing will sufficiently
                   15
                          preserve or benefit the estate. It is not enough to “keep alive a faint hope” that the bankruptcy
                   16
                          case and the transactions contemplated therein will be completed successfully. Id. at 551.
                   17
                                  Finally, the proposed DIP Loan terms are not “fair, reasonable, and adequate” with respect
                   18

                   19     to Chase Bank. In effect, the Debtor wants Chase Bank to convert its unquestionable oversecured

                   20     loan into what may be in an eroded lien position. Furthermore, even though the Debtor alleges

                   21     that Chase Bank is receiving payments, those payments are insufficient to even pay current
                   22     interest on the Chase Bank Loan.
                   23
                                  In conclusion, the Debtor has not offered Chase Bank sufficient adequate protection to
                   24
                          merit subordination of its lien interest in the DIP Collateral—at a minimum an appraisal must be
                   25
                          produced to show that Chase Bank will remain fully secured if the DIP Loan closes for Chase
                   26
                   27     Bank to be adequately protected. Furthermore, the Debtor has not proven that it is unable to

                   28     obtain other credit on more favorable terms. In particular, the DIP Financing Motion does not
FOLKS HESS KASS , PLLC      05-86718.01
   ATTOR NE YS A T L AW
        PHOENI X

              Case 2:18-bk-12041-BKM                              10
                                                  Doc 151 Filed 02/11/19  Entered 02/11/19 10:11:08                   Desc
                                                  Main Document    Page 10 of 14
                    1     even discuss what steps, if any, were taken by the Debtor to locate alternative post-petition
                    2     financing other than current DIP Lender proposed. The DIP Financing Motion simply includes an
                    3
                          unsupported bald assertion by legal counsel that the Debtor was unable to obtain post-petition
                    4
                          credit from an alternative source. Although the Debtor does not need to show that it approached
                    5
                          every conceivable lender for post-petition financing, it must make an effort to obtain financing
                    6

                    7     without priming a senior lien. A debtor must further show that such financing was not available.

                    8     See, e.g., In re Snowshoe Co., Inc., 789 F.2d 1085, 1088 (4th Cir. 1986). Clearly, the Debtor must

                    9     present at least some credible evidence that the proposed DIP Loan is the best financing available
                   10     and there are no other loans available on more favorable terms. Testimony must be presented by
                   11
                          the Debtor to satisfy this important element of proof to obtain authorization to enter into the
                   12
                          proposed DIP Loan.
                   13
                                  WHEREFORE, for the foregoing reasons, Chase Bank: (1) requests that the Court deny
                   14

                   15     the relief sought by the Debtor’s DIP Financing Motion; (2) opposes approval of any debtor-in-

                   16     possession financing in this case which “primes” Chase Bank’s lien; and (3) requests that the

                   17     Court enter an order granting such other and further relief as the Court may deem just and
                   18
                          appropriate under the circumstances.
                   19
                                  DATED this 11th day of February, 2019.
                   20
                                                                           FOLKS HESS KASS, PLLC
                   21

                   22                                                      By /s/ Larry O. Folks
                                                                             Larry O. Folks
                   23                                                        Suite 1140
                                                                             1850 North Central Avenue
                   24                                                        Phoenix, AZ 85004
                                                                             Attorneys for Chase Bank
                   25

                   26
                   27
                          E-FILED on February 11, 2019, with
                   28     The U.S. Bankruptcy Court and copies
FOLKS HESS KASS , PLLC      05-86718.01
   ATTOR NE YS A T L AW
        PHOENI X

              Case 2:18-bk-12041-BKM                             11
                                                 Doc 151 Filed 02/11/19  Entered 02/11/19 10:11:08               Desc
                                                 Main Document    Page 11 of 14
                    1     Served via ECF notice on all parties that have appeared in the case.

                    2     COPY mailed the same date via U.S. Mail to:

                    3     Bob Bondurant School of High Performance Driving, Inc.
                          20000 South Maricopa Road, Gate 3
                    4     Chandler, AZ 85226
                          Debtor
                    5
                          Hilary L. Barnes, Esq.
                    6     Philip J. Giles, Esq.
                          ALLEN BARNES & JONES, PLC
                    7     1850 North Central Avenue, Suite 1150
                          Phoenix, AZ 85004
                    8     Attorneys for the Debtor

                    9     List Of 20 Largest Unsecured Creditors

                   10     Elizabeth C. Amorosi, Esq.
                          Office of the United States Trustee
                   11     230 North First Avenue, Suite 204
                          Phoenix, AZ 85003
                   12
                          COPY emailed same date to:
                   13
                          Elizabeth C. Amorosi
                   14
                          OFFICE OF THE UNITED STATES TRUSTEE
                   15     230 N. First Avenue, Ste 204
                          Phoenix, AZ 85003-1706
                   16     Elizabeth.C.Amorosi@usdoj.gov

                   17     Warren J. Stapleton
                          OSBORN MALEDON
                   18
                          2929 N. Central Ave., Ste 2100
                   19     Phoenix, AZ 85012
                          wstapleton@omlaw.com
                   20     Attorneys for Sun Valley Marina Development Corp.
                   21     Michelle E. Shriro
                          SINGER & LEVICK, P.C.
                   22
                          16200 Addison Road, Suite 140
                   23     Addison, TX 75001
                          mshriro@singerlevick.com
                   24     Attorneys for Moses Smith Racing LLC
                   25

                   26
                   27

                   28
FOLKS HESS KASS , PLLC      05-86718.01
   ATTOR NE YS A T L AW
        PHOENI X

              Case 2:18-bk-12041-BKM                             12
                                                 Doc 151 Filed 02/11/19  Entered 02/11/19 10:11:08   Desc
                                                 Main Document    Page 12 of 14
                    1     Thomas E. Littler
                          LITTLER, PC
                    2     341 W Secretariat Dr.
                    3     Phoenix, AZ 85284
                          telittler@gmail.com
                    4     Attorneys for Semple Marchal Cooper PLC

                    5     Christopher C. Simpson
                          STINSON LEONARD STREET LLP
                    6     1850 N. Central Ave., #2100
                    7     Phoenix, AZ 85004
                          Christopher.simpson@stinson.com
                    8     Attorneys for FCA US LLC

                    9     Sheryl L. Toby
                          DYKEMA GOSSETT PLLC
                   10     39577 Woodward Ave., #300
                          Bloomfield Hills, MI 48304
                   11     stoby@dykema.com
                   12     Attorneys for FCA US LLC

                   13     Hilary L. Barnes, Esq.
                          ALLEN BARNES & JONES, PLC
                   14     1850 North Central Avenue, Suite 1150
                          Phoenix, AZ 85004
                   15     hbarnes@allenbarneslaw.com
                          Attorneys for the Debtor
                   16
                          Philip J. Giles, Esq
                   17     ALLEN BARNES & JONES, PLC
                          1850 North Central Avenue, Suite 1150
                   18     Phoenix, AZ 85004
                          pgiles@allenbareslaw.com
                   19     Attorneys for the Debtor
                   20
                          Leslie A. Berkoff
                   21     MORITT HOCK & HAMROFF LLP
                          400 Garden City Plaza
                   22     Garden City, NY 11530
                          lberkoff@moritthock.com
                   23     Attorneys for Unifi Equipment Finance, Inc.
                   24

                   25     ///

                   26     ///
                   27     ///
                   28
FOLKS HESS KASS , PLLC      05-86718.01
   ATTOR NE YS A T L AW
        PHOENI X

              Case 2:18-bk-12041-BKM                            13
                                                Doc 151 Filed 02/11/19  Entered 02/11/19 10:11:08   Desc
                                                Main Document    Page 13 of 14
                    1     Christopher R. Kaup
                          TIFFANY & BOSCO, P.A.
                    2     Seventh Floor, Camelback Esplanade II
                    3     2525 E. Camelback Rd.
                          Phoenix, AZ 85016
                    4     crk@tblaw.com
                          Attorneys for Robert and Patricia C. Bondurant
                    5
                          By    /s/ Iesha Meza
                    6     An employee of Folks Hess Kass, PLLC
                    7

                    8

                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
FOLKS HESS KASS , PLLC      05-86718.01
   ATTOR NE YS A T L AW
        PHOENI X

              Case 2:18-bk-12041-BKM                            14
                                                Doc 151 Filed 02/11/19  Entered 02/11/19 10:11:08   Desc
                                                Main Document    Page 14 of 14
